Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Claims 1-19 were canceled in a preliminary amendment received on 05/17/21, claims 20-39 were added and are now pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 20, 21, 27-33 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (US 2007//0194931 A1).
As per claim 20, Miller et al disclose a game table reading system for game tokens, comprising: a game table having a plurality of reading areas including at least a plurality of betting areas for positioning a game token in which a radio frequency identification (RFID) tag is embedded ([0039]-[0040]); a plurality of reading antennas, each respectively installed in correspondence with a respective one of the plurality of reading areas for reading the RFID tag embedded in the game token placed in the corresponding reading area (see figs. 1-3, 12; [0044]); a plurality of read-restriction antennas, each respectively installed in correspondence with a respective one of the plurality of reading areas (see fig. 16, 29-133);; a first control device connected to the plurality of reading antennas, wherein the first control 
As per claim 21, Miller et al disclose the game table reading system according to claim 20, wherein the first control device is configured to control the plurality of reading antennas so that the sequence is such that those of the plurality of reading antennas that correspond to those of the reading areas that are adjacent to each other do not read simultaneously (see fig. 16, 129, fig. 17, [0048], [0052], [0081]).
	As per claim 27, Miller et al disclose the game table reading system according to claim 26, wherein, after all the multiple ones of the reading antennas have completed reading, the first control device is configured to cause another set of multiple ones of the plurality of the reading antennas to read simultaneously (see fig. 16).	
	As per claim 28, Miller et al disclose the game table reading system according to claim 20, wherein the first control device is configured to select which one or more of the plurality of reading antennas is to perform the reading depending on a determined progress of the game (see fig. 16).

	As per claim 29, Miller et al disclose the game table reading system according to claim 20, wherein the game table is a table for baccarat game, and the plurality of reading areas include a plurality of side betting areas provided for each play position and located adjacent to each other (inherent feature).
	As per claim 30, Miller et al disclose the game table reading system according to claim 20, wherein the game table has a plurality of play positions, and the plurality of reading areas are provided for each of the player positions.
	As per claim 31, Miller et al disclose the game table reading system according to claim 30, wherein the plurality of reading areas include a player area and a banker area adjacent to each other for each of the player positions (see fig. 18).
	As per claim 32, Miller et al disclose the game table reading system according to claim 31, wherein the player area and the banker area are divided into a respective plurality of reading areas (see fig. 18).
	As per claim 33, Miller et al disclose the game table reading system according to claim 20, wherein the plurality of reading areas additionally includes a card reading area in which can be placed a member’s card in which an RFID tag is embedded ([0058]-[0059]).
	 As per claim 39, Miller et al disclose the game table reading system according to claim 20, wherein each of the plurality of read-restriction antennas is configured to restrict the reading .      

Allowable Subject Matter
4.	Claims 22-26 and 34-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 102(a)(1) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claim 22, the game table reading system according to claim 20, wherein the second control device is configured to control those of the read-restriction antennas within a predetermined distance from the reading antenna performing the reading to perform read-restriction. 
	As per claim 23, the game table reading system according to claim 20, wherein the first control device is configured to respond to a lapse of a predetermined amount of time since no new information is read from one of the reading antennas by starting a reading by a next one of the reading antennas.
As per claim 24, the game table reading system according to claim 20, wherein the first control device is configured to set an intensity of electromagnetic waves for reading by the reading antennas; and the second control device is configured to select which of the read-restriction antennas is to perform read-restriction according to the intensity set by the first control device.

	As per claim 26, the game table reading system according to claim 20, wherein the first control device is configured to cause multiple ones of the plurality of reading antennas to read simultaneously; and the second control device is configured to cause those of the read-restriction antennas that are between the multiple ones of reading antennas that are caused to simultaneously read to perform read-restriction.
As per claim 34, the game table reading system according to claim 20, wherein: the plurality of reading areas include a chip tray area in which a dealer  can store the game token; the first control device  is configured to cause the reading antenna corresponding to the chip tray area to perform reading; and the second control device is configured to cause the read-restriction antenna corresponding to those of the reading areas other than the chip tray area to perform read-restriction when the reading antenna corresponding to the chip tray area to perform read-restriction when the reading antenna corresponding to the chip tray area is controlled to perform the reading.
	As per claim 35, the game table reading system according to claim 20, wherein the plurality of reading areas include a pay area for reading the game token to be paid outfrom a dealer to a winning player; and the second control device is configured to cause the reading-restriction antennas corresponding to those of the reading areas that are around the pay area to restrict reading when the reading antenna corresponding to the pay area is reading. 

	As per claim 37, the game table reading system according to claim 20, wherein wherein a pair of the reading areasthat are immediately adjacent to each other are separated by one or two lines, and a distance between the pair of the reading areas from each other is smaller than a size of the game token.
	As per claim 38, the game table reading system according to claim 20, further comprising animage recognition device that includes a camera and a processor, wherein: the camera is configured to sense the game token placed in the reading areas and generate an image recognition device that includes a camera and a processor, wherein: the camera is configured to sense the game token placed in the reading areas and generate an image; and the processor is configured to analyze the image generated by the camera to identify in which of the reading areas the game token is placed, a type of the game token, and a number of the game token, 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale





/Ronald Laneau/
Primary Examiner, Art Unit 3715